Exhibit 10.3


SOUTHERN COMMUNITY BANK & TRUST

STOCKHOLDER LOAN REFERRAL WARRANT PLAN




Article I




PURPOSE




The Stockholder Loan Referral Warrant Plan (the “Plan”) is intended to further
develop the loan portfolio of Southern Community Bank & Trust (the “Bank”) by
rewarding shareholders of the Bank for significant loan referrals thereto.




Article II




GENERAL PROVISIONS




2.01

General.  The Plan authorizes the Board of Directors of the Bank (the “Board”)
to issue warrants that grant each eligible shareholder of the Bank the right to
purchase common stock of the Bank for a purchase price equal to the fair market
value per share at the time of issuance; provided, however, no warrant shall be
granted at a price which is less than 100 percent of the book value per share of
the common stock of the Bank as shown by the Bank’s last published statement
prior to the granting of the warrant.




2.02

Term and Eligibility.  The Plan shall apply to all loan referrals to which
completed written loan applications are submitted to the Bank on or after May 1,
2000, but prior to the close of business on April 30, 2001.  All shareholders of
the Bank that are the record owners of 100 or more shares of common stock of the
Bank, and that are not members of the Board or employees of the Bank, are
eligible shareholders pursuant to the Plan (“Eligible Shareholders”).  




2.03

Issuance.  The Executive Committee of the Board, in its sole discretion, shall
designate individuals to whom warrants are to be granted and will specify the
number of shares of common stock of the Bank subject to each warrant; provided,
however, that no warrant shall be issued under the Plan to an Eligible
Shareholder unless the loan referred (i) is for a principal amount of $50,000 or
more, and (ii) is accepted and entered into by the Bank.  All warrants granted
under the Plan shall be evidenced by Agreements which shall be subject to
applicable provisions of the Plan and to such other provisions as the Board may
adopt.




2.04

Shares Subject to the Plan.  Upon the exercise of any warrant, the Bank shall
deliver to the individual to whom the warrant is granted authorized but unissued
shares of common stock of the Bank.  The maximum aggregate number of shares of
common stock of the Bank that may be issued pursuant to the exercise of warrants
under the Plan is 50,000, subject to the adjustments set forth in Article V.







Article III




ADMINISTRATION




The Board shall administer the Plan and shall have the authority to grant
warrants upon such terms, not inconsistent with the provisions of the Plan, as
the Board may consider appropriate.  Such



--------------------------------------------------------------------------------



terms may include without limitation conditions on the exercisability of all or
any part of the warrants.  In addition, the Board shall have complete authority
to interpret all provisions of the Plan; to adopt, amend and rescind rules and
regulations pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of the Plan.  Any
decision made, or action taken, by the Board in connection with the
administration of the Plan shall be final and conclusive.  No member of the
Board shall be liable for any act done with respect to the Plan.  All expenses
of administering the Plan shall be borne by the Bank.




Article IV




EXERCISE OF WARRANTS




4.01

Exercise.  Subject to the provisions of this Article IV, the warrants issued
under the Plan may be exercised in whole at any time.  No warrant may be
exercised for a number of shares less than the full number of shares for which
the warrant could be exercised.




4.02

Expiration.  No warrant issued pursuant to the Plan shall be exercisable after
twelve months from the date of issuance.




4.03

Nontransferability.  Any warrant issued under the Plan shall be nontransferable
except by will or by the laws of descent and distribution.  During the lifetime
of each of the Organizational Investors to whom the warrant is granted, the
warrant may be exercised only by that individual.  No right or interest of that
individual in the warrants shall be subject to, any lien, obligation, or
liability of such individual.




Article V




ADJUSTMENTS




Should the Bank effect one or more stock dividends, stock splits, subdivisions
or consolidations of shares, the number of shares as to which warrants may be
granted under the Plan may be proportionately adjusted and the terms of the
warrants may be adjusted as the Board shall determine to be equitably required.
 Any determination made under this Article V by the Board shall be final and
conclusive.




The issuance by the Bank of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property or for labor
or services, either upon direct sale or upon the exercise of rights, options or
warrants to subscribe therefore, or upon conversion of shares or obligations of
the Bank convertible into such shares or other securities, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the warrants.







Article VI




AMENDMENT




The Board may amend the Plan from time to time; provided, however, that no
amendment may become effective until shareholder approval of such amendment is
obtained if the amendment increases the aggregate number of shares that may be
issued pursuant to warrants, except as set forth in Article V.






2





